DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 21-23 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zuo (US20040159422). 
Regarding claim 1, Zuo discloses heat sink (see annotated Fig. 5 below, hereinafter Fig. A) comprising: a plurality of encapsulated spheres (232 & see also “encapsulated PCM particles 232 as described above, and as shown in FIG. 5. Heat sink 200 (shown as fins 210 in FIG. 5) includes micro-encapsulated PCM particles 232 attached to the outside surface 212 of heat sink 200,”) dispersed throughout the heat sink, each encapsulated sphere comprising a solid-to-liquid phase-change material (“change phase between a liquid and a solid” - ¶[0005]) surrounded by a metal shell (“outer shell wall 134 surrounding a phase change material…Shell 134 may be formed from…copper” - ¶[0026]), and at least a portion of the metal shells (see outer portion of shells Fig. 5/A) of the plurality of encapsulated spheres is exposed to outside environment (Fig. A) and thermally conducts and dissipates heat away from the solid-to-liquid phase-change material.

    PNG
    media_image1.png
    306
    719
    media_image1.png
    Greyscale

Fig. A – Cropped & annotated Fig. 5 of Zuo
NOTE: Examiner interprets the coating of Zuo to read on the claim limitation “heat sink” in a manner consistent with Applicant’s disclosure, see at least ¶[0022] of the instant Application, “The metal shell encapsulated phase-change materials are electroplated onto an existing structure, as a layer or coating, to function as a heat sink” (bolded for emphasis). 
Regarding claim 2, Zuo discloses the limitations of claim 1, and Zuo further discloses wherein the solid-to-liquid phase-change material is a water-insoluble phase-change material (paraffin - ¶[0033], which is water-insoluble). 
Regarding claim 3, Zuo discloses the limitations of claim 1, and Zuo further discloses wherein the metal shell comprises copper (“copper” - ¶[0026]). 
Regarding claim 4, Zuo discloses the limitations of claim 1, and Zuo further discloses wherein the solid-to-liquid phase-change material is a paraffin (paraffin - ¶[0033]).
Regarding claim 5, Zuo discloses the limitations of claim 1, and Zuo further discloses the heat sink is arranged on a heat generating electronic device (indirectly via heat transfer device 10 & “electronic device” - Abstract). 
Regarding claim 6, Zuo discloses the limitations of claim 1, and Zuo further discloses the heat sink is formed by electroforming.
The recitation " formed by electroforming" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Zuo is the same as the product claimed, meeting the limitation of the claim.
Regarding claim 7, Zuo discloses the limitations of claim 1, and Zuo further discloses the the heat sink is formed by electroplating.
The recitation " formed by electroplating" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Zuo is the same as the product claimed, meeting the limitation of the claim.
Regarding claim 21, Zuo discloses a heat sink (see Fig. A above) comprising: a plurality of encapsulated spheres (232 & Fig. A) dispersed throughout the heat sink, each encapsulated sphere comprising a solid-to-liquid phase-change material (¶[0005]) surrounded by a metal shell (¶[0026]), and at least a portion of the metal shells of the encapsulated spheres exposed to outside environment (Fig. A) to thermally conduct and dissipate heat away from the solid-to-liquid phase-change material; wherein the heat sink does not include fins (while the heat sink of Fig. A is disposed on a fin 210, the heat sink does not include the fin). 
NOTE: Examiner interprets the coating of Zuo to read on the claim limitation “heat sink” in a manner consistent with Applicant’s disclosure, see at least ¶[0022] of the instant Application, “The metal shell encapsulated phase-change materials are electroplated onto an existing structure, as a layer or coating, to function as a heat sink” (bolded for emphasis). 
Regarding claim 22, Zuo discloses the limitations of claim 21, and Zuo further discloses the heat sink is a coating (see Fig. A). 
Regarding claim 23, Zuo discloses the limitations of claim 21, and Zuo further discloses wherein the heat sink is a free- standing structure (see Fig. A, in which the coating is considered a free-standing structure). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuo (US20040159422) in view of Pidwerbecki (US20140002998).
NOTE: Assuming arguendo, that the “heat sink is arranged on” precludes indirectly arranged, as rejected above (a point Examiner does not concede), the following alternative rejection is made in  an effort to promote compact prosecution. 
Regarding claim 5, Zuo teaches the limitations of claim 1, and Zuo further teaches the heat sink is indirectly arranged on a heat generating electronic device (indirectly via heat transfer device 10 & “electronic device” - Abstract). 
	Pidwerbecki teaches wherein a encapsulated PCM coating is applied directly to a heat generating electronic device, in order to reduce cost and save space by only using a coating (¶[0004]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the coating of Zuo directly to a heat generating electronic device, in order to reduce cost and save space by only using a coating (¶[0004]).
NOTE: Assuming arguendo, that the “wherein the heat sink does not include fins” precludes the heat sink being attached to fins, as rejected above (a point Examiner does not concede), the following alternative rejection is made in  an effort to promote compact prosecution. 
Regarding claim 21, Zuo discloses a heat sink (see Fig. A above) comprising: a plurality of encapsulated spheres (232 & Fig. A) dispersed throughout the heat sink, each encapsulated sphere comprising a solid-to-liquid phase-change material (¶[0005]) surrounded by a metal shell (¶[0026]), and at least a portion of the metal shells of the encapsulated spheres exposed to outside environment (Fig. A) to thermally conduct and dissipate heat away from the solid-to-liquid phase-change material.
Zuo does not teach wherein the heat sink does not include fins (the heat sink of Fig. A is disposed on a fin 210). 
Pidwerbecki teaches wherein a encapsulated PCM coating is applied directly to a heat generating electronic device, in order to reduce cost and save space by only using a coating (¶[0004]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the coating of Zuo directly to a heat generating electronic device, thereby eliminating the fin of Zuo, in order to reduce cost and save space by only using a coating (¶[0004]).
NOTE: Examiner interprets the coating of Zuo to read on the claim limitation “heat sink” in a manner consistent with Applicant’s disclosure, see at least ¶[0022] of the instant Application, “The metal shell encapsulated phase-change materials are electroplated onto an existing structure, as a layer or coating, to function as a heat sink” (bolded for emphasis). 
Regarding claim 22, Zuo discloses the limitations of claim 21, and Zuo further discloses the heat sink is a coating (see Fig. A). 
Regarding claim 23, Zuo discloses the limitations of claim 21, and Zuo further discloses wherein the heat sink is a free- standing structure (see Fig. A, in which the coating is considered a free-standing structure). 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted the 112 (a) and (b) rejections and drawing objections have been obviated by the present amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763